Citation Nr: 0711901	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-24 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to September 3, 2002 
for the grant of service connection for left-sided facial 
paralysis secondary to Bell's palsy to include hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1986 to July 
1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia.  The veteran's claim is currently under the 
jurisdiction of the VA Regional Office (RO) in Baltimore, 
Maryland. 

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of financial hardship.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
Bell's palsy (claimed as muscle, nerve, and eye disorder) was 
received by VA on June 16, 1993.

2.  An August 1993 notice letter to the veteran informing him 
that he must submit evidence pertaining to his claim within 
one year, or else VA would not be able to pay the benefit for 
any period before the date such evidence was received, was 
returned as undeliverable. 

3.  The VA received a change of address form from the 
veteran's representative in March 1994.

4.  The documents in the veteran's claims file do not verify 
that the veteran was sent the required notice at his new 
address.

5.  The veteran has experienced residuals of Bell's palsy 
since prior to June 16, 1993.


CONCLUSION OF LAW

The criteria for an effective date of June 16, 1993 for the 
grant of service connection for left-sided facial paralysis 
secondary to Bell's palsy to include hearing loss have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The July 2003 rating action on appeal granted the veteran's 
claim for service connection for left sided facial paralysis 
secondary to Bell's palsy, effective from September 3, 2002.  
The veteran contends that he is entitled to an effective date 
of June 16, 1993.  He asserts that his original June 16, 1993 
claim for service connection was not abandoned by him, or 
adjudicated by the RO, and remained pending.  He asserts that 
he received no notice from VA that he needed to submit 
additional evidence following submission of his original 
claim in June 1993.

As pointed out by the veteran, his original claim for service 
connection was received by VA on June 16, 1993.  The record 
clearly indicates that on August 3, 1993 the RO sent the 
veteran a letter that stated that the veteran had one year to 
submit information in support of his claim, otherwise he 
would not be able to receive benefits prior to the date that 
such information was received.  However, this notice letter, 
which was mailed to the veteran's address as listed on his 
June 1993 claim form, was returned as undeliverable.  

In March 1994 the veteran's representative submitted a form 
which provided a new mailing address for the veteran.

A returned envelope in the veteran's claims file contains a 
hand written note "23 August 1994, resent to better 
address."  However, the claims file contains no copy of a VA 
letter providing the required notice that is addressed to the 
veteran's proper address at that time.  The Board is unable 
to verify what documents were sent, or to what address such 
documents were sent to, based on the hand written note.

A March 1995 deferred rating decision states that the 
decision was deferred for development of continuity of 
treatment since discharge.  On this document someone wrote in 
red ink "(Where abouts unknown)."

The March 1995 deferred rating decision with the comment of 
"Where abouts unknown" suggests the possibility that a 
required VA notice letter may have been sent to the veteran's 
new address, and that the new address was also faulty.  
However, the Board finds that the evidence of record is 
insufficient to verify that the VA sent the veteran the 
required notice at the veteran's new address of record.  As 
pointed out by the veteran's representative, the scanty 
documentation in the veteran's claims file can be interpreted 
to support the veteran's claim that the VA failed to send the 
required notice to his proper address after VA had been 
informed of his new address.  As noted above, the claims file 
contains no copy of a letter addressed to the veteran's 
address submitted by the representative in March 1994.  
Considering all doubt in favor of the veteran, the Board 
finds that the veteran was not given proper notice of the 
need to submit additional evidence in support of his claim 
and that consequently the veteran's June 16, 1993 claim may 
not be considered abandoned, but must be considered pending 
since that time.

Where, as in this case, a claim for service connection is 
filed more than one year after separation from active 
service, the effective date for the grant of service 
connection is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b) (2006).

Since the veteran's claim is considered to have been received 
June 16, 1993, the Board must now consider when entitlement 
arose.  The service medical records show that the veteran 
developed Bell's palsy in March 1987 while he was in service.  
The remainder of the veteran's service medical records 
indicate that the veteran continued to receive treatment for 
this disability, and that the veteran's Bell's palsy never 
resolved.  In October 1987 the veteran was referred to a 
neurologist.  The undated neurologist report notes that after 
an initial improvement, there had been no recovery of the 
veteran's Bell's palsy symptoms.  The military neurologist 
stated that there was evidence of denervation present.  On 
discharge examination in May 1988 it was noted that the 
veteran had residuals of Bell's palsy.  The medical records 
in the veteran's claims file verify that the veteran 
continues to have residuals of Bell's palsy.  

Since the veteran has had Bell's palsy since prior to 
discharge from service, entitlement arose prior to receipt of 
claim.  Since the Board has determined that June 16, 1993 was 
the receipt of claim and that date is the later date, the 
Board finds that an earlier effective date of June 16, 1993 
is warranted.

The Board is usually required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  However, in light of the 
favorable determination contained herein, there is no reason 
to examine those obligations, since a remand for further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
Board notes that on the veteran's February 2004 notice of 
disagreement the veteran asserted that he should be granted 
an effective date of June 16, 1993.  As this decision grants 
the veteran an effective date of June 16, 1993, the veteran 
has been granted the benefit he seeks in full.


ORDER

An effective date of June 16, 1993 for the award of service 
connection for left-sided facial paralysis secondary to 
Bell's palsy to include hearing loss is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


